Opinion of the Court, by
Judge Owsley.
Charges having been exhibited in the Bourbon county court, to remove from office, Glass, who was constable for that county, before a decision was had, Glass resigned his office, and judgment was entered against turn for the costs.
We can perceive no error in the judgment of that court giving costs. Had the court decided on the charges, and removed Glass from office, it is not pretended but judgment for costs should have been awarded against him. His having resigned his office, thereby avoiding an inquiry into the charges, surely cannot protect him from the payment of the costs for which he, on a decision against him, would have been liable.
It was not necessary, as seems to be supposed by the attorney for Glass, that a majority of the justices for Bourbon county should have been present when the judgment for costs was pronounced. It is true, the law requires that a majority should be present, to dismiss a constable from office. That requisition does not, however, apply to the giving judgment for costs.
The judgment of the county court must be affirmed.